Citation Nr: 0201224	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-25 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a retained flexible tip of guide wire in the 
perinephric fatty tissue.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
March 10 to March 30, 1972.  This matter comes to the Board 
of Veterans' Appeals (Board) from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Phoenix 
Regional Office (RO), which denied compensation under 38 
U.S.C.A. § 1151 for a retained flexible tip of a guide wire 
in his perinephric fatty tissue.

In this appeal, the veteran requested and was scheduled for a 
personal hearing before a Member of the Board via 
videoconference.  After he was notified by mail of the time 
and date of the hearing, he cancelled his hearing request in 
January 2002.  Accordingly, the Board will proceed with 
consideration of his claim based on the evidence of record.

The Board notes that in July 1999, the veteran submitted an 
application for VA nonservice-connected disability pension 
benefits on which he reported annual income of $25,800.  His 
claim was denied by the RO in March 2000 on the basis of 
excessive income.  Later that month, he stated by letter that 
he was currently unemployed and had no income at all.  The 
Board construes this communication as a request to reopen his 
claim for VA pension benefits.  As this claim is not 
inextricably intertwined with the issue now on appeal, it is 
referred to the RO for appropriate adjudication.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have additional disability resulting from VA surgical 
treatment, including a retained small fragment of stainless 
steel guide wire in his perinephric fatty tissue.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed to be the result of VA surgical 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  VA has recently 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

Among other things, these new criteria redefine the 
obligations of VA with respect to the duty to assist, and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that a remand 
to the RO for additional action is not warranted as VA has 
already met its obligations to the veteran under the new 
criteria.  See Wensch v. Principi, No. 99-2210 (U.S. Vet. 
App. Dec. 20, 2001).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102, 5103 
(West Supp. 2001).  The veteran has been duly notified via 
the September 2000 rating decision, as well as October 2000 
and June 2001 Statements of the Case.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and the Statements of the 
Case complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A(West Supp. 2001).  Initially, the Board notes that 
the veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  The RO requested all relevant 
treatment records identified by the veteran.  The RO also 
requested and obtained the veteran's service medical records.  
In addition, the veteran was provided a VA medical 
examination in March 2001, during which the examiner reviewed 
the claims file and provided an opinion as to the issue on 
appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The record shows that in July 1999, the veteran filed a claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for disability which he claimed was due to surgery at the 
Albuquerque VA Medical Center (MC).  Specifically, he 
indicated that he had undergone surgery for kidney stones at 
the Albuquerque VAMC and that surgeons had left wire in him 
after the operation.  He claimed that this retained wire 
caused him right flank pain.

In support of the claim, the RO requested and obtained VA 
clinical records from March 1997 to January 2000.  In 
pertinent part, these records show that on August 25, 1998, 
the veteran was hospitalized for treatment of recurrent right 
nephrolithiasis.  After discussing the risks and benefits of 
the procedure and obtaining a signed consent, surgeons 
attempted to place a percutaneous nephrostomy tube in the 
veteran's right collecting system; however, they were unable 
to pass a guide wire secondary to an abundance of kidney 
stones.  The following day, another attempt was made after 
placing a ureteral balloon in order to dilate the collecting 
system.  However, numerous compacted kidney stones again made 
it difficult to pass the guide wire.  Multiple unsuccessful 
attempts were made to pass the guide wire through the 
collecting system into the ureter.  Eventually, the flexible 
tip of a guide wire broke off in the veteran's 
retroperitoneal tissues, but definitely not in the intrarenal 
collecting system.  Rather, it was described as appearing to 
be in the perinephric fat.  Surgeons then determined that the 
impacted stones made it impossible to pass the guide wire and 
the operation was aborted.  

In April 1999, the veteran was again hospitalized for 
treatment of right nephrolithiasis.  A history of the 
previous unsuccessful surgery was noted and the plan was to 
perform retrograde access for a percutaneous 
nephrostolithotomy vs. an open pyelolithotomy.  According to 
the hospitalization report, the procedure was performed 
without difficulty and the veteran's kidney stones were 
removed.  X-ray examination revealed no residual stones, but 
it was noted incidentally that there was a metallic suture or 
small wire in the right upper quadrant.  The diagnoses on 
discharge included right renal stones.  

On follow-up outpatient examination later that month, the 
veteran reported minimal tenderness over the percutaneous 
site.  No other pertinent complaint or abnormality was noted.  
In January 2000, he reported that the tip of a guide wire had 
broken off during prior surgery for kidney stones.  He stated 
that he had intermittent right flank pain since that time.  
The impression was rule out recurrent kidney stones.  

At a February 2001 hearing, the veteran testified that he had 
right flank pain which he felt was due to the retained wire.  
He also stated that he was hesitant to engage in activities 
such as sports, because he felt something would happen due to 
the wire.

The veteran underwent VA medical examination in March 2001, 
at which time a physician reviewed the claims folder and 
noted that a guide wire had broken off in the perinephric 
fatty tissue during the August 1998 surgery.  However, he 
noted that "there is no reason that this should give him any 
problem whatsoever."  The VA physician explained that 
stainless steel wire is routinely used for suture material in 
many operative procedures and is left indwelling in the body 
with no ill effects.  He indicated that the veteran's right 
flank pain was likely due to scarring from surgical 
procedures and was unrelated to the retained wire.  He 
indicated that the small tip of the guide wire which 
apparently broke off during the August 1998 surgery would 
have no residual ill effect on the veteran.

II.  Law and Regulations

Initially, it is noted that because the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 was filed after October 
1, 1997, the current version of that statute and its 
implementing regulations are for application.  See VA O.G.C. 
Prec. Op. No. 40-97, 63 Fed. Reg. 31263 (1998).  

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.

In determining that additional disability exists, the 
following considerations will govern:  (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b) (2001).

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. § 
3.358(c)(1), (2) (2001).

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2001).

III.  Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
alleging that VA surgeons broke off the tip of guide wire in 
the perinephric fat of the retroperitoneal tissue during 
surgery in August 1998.  He contends that this retained guide 
wire produces right flank pain and makes him feel as if he 
must limit his activities.

As noted above, the medical evidence of record confirms the 
presence of a retained flexible tip of a guide wire in the 
perinephric fat of the veteran's retroperitoneal tissue.  
This retained fragment was clearly a residual of the August 
1998 surgical procedure.  However, an award of compensation 
under 38 U.S.C.A. § 1151 requires that there be additional 
disability as the result of VA medical treatment.  In this 
case, the medical evidence of record indicates that the 
retained guide wire produces absolutely no disability.  In 
fact, in March 2001, a VA physician explained that stainless 
steel wire is routinely used for suture material in many 
operative procedures and is left indwelling in the body 
without ill effect.  He indicated that the small tip of the 
guide wire which broke off during the August 1998 surgery 
would have no residual adverse effect on the veteran.  

The Board has considered the veteran's own contentions that 
he suffers from a disability associated with the retained 
guide wire from the August 1998 surgery.  However, the U.S. 
Court of Appeals for Veterans Claims has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay assertions to the effect that 
he has some disability as a result of VA surgical treatment 
do not outweigh the medical evidence of record which reaches 
the opposite conclusion.  

Here, the Board notes that the veteran has reported that he 
has experienced intermittent right flank pain since his 
August 1998 surgery.  In his March 2001 VA medical 
examination report, the VA examiner indicated that the 
veteran's right flank pain was likely due to scarring from 
surgical procedures and was unrelated to the retained wire.  
However, as scarring is obviously a necessary consequence of 
surgery, compensation under 38 U.S.C.A. § 1151 for right 
flank pain due to scarring is not payable.  38 C.F.R. § 
3.358(c)(3).

Consequently, the Board finds that the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a retained flexible tip of guide wire in the 
perinephric fatty tissue is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

